IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

STATE OF WASHINGTON,
                                                    No. 77171-0-1
                      Respondent,
                                                    DIVISION ONE                               ,-4
                                                                                     0
               V.                                                                     ri
                                                                                      c, ' • 1
                                                    UNPUBLISHED OPINION
 D.W.C.,                                                                              —.1      t---
                                                                                          ,
                                                                                          , --1
                      Appellant.                    FILED: December 17, 2018
                                                                                      9?
                                                                                          N)

       APPELWICK, C.J. — D.C. was convicted of first degree robbery. He claims

that the police unlawfully arrested him on the front porch of his home and that the

trial court erred in denying his motion to suppress his postarrest statements. The

arrest on D.C.'s front porch was lawful, and the trial court did not err in denying the

motion to suppress. And, even if the arrest was unlawful, any error regarding the

admission of his confession was harmless beyond a reasonable doubt. We affirm.

                                       FACTS

       On the morning of August 30, 2016, four law enforcement agents went to

the home of then-sixteen-year-old D.C. Detective Donna Davis went to the home

hoping to arrest D.C., based on the probable cause she had developed through

her investigation. She did not have an arrest or search warrant.

       Prior to that morning, Detective Davis had been investigating a robbery that

occurred on August 24, 2016 at Magnuson Park. That day, teenagers, including

S.I. and D.C., had left a house party and gone to nearby Magnuson Park. At the
No. 77171-0-1/2


park, three teenagers demanded that S.I. give them his jacket and shoes. One of

the teenagers threatened S.I. with a knife, and S.I. gave them the requested items.

S.I. and his father reported the incident to the police. Five days later, Detective

Davis showed S.I. a photomontage of six males with similar characteristics to D.C.,

and S.I. identified D.C. as the person who robbed him at the park. The next day,

Davis, along with Detective Ron Traverso and two police officers, went to D.C.'s

home.

        The two detectives and one officer approached the front of D.C.'s residence,

while the other officer went to the back of the home. Detective Davis knocked on

the door, and, after some time, D.C. came to the door. Davis told D.C. that she

was a detective with Seattle police and that she was there "about the jacket that

he took from a kid at Magnuson Park." D.C. responded by asking if he could get

the jacket.

        Davis asked D.C. to step out of the house, and, as he was stepping out onto

the front porch, Davis grabbed his arm and told him that she was placing him under

arrest. Another officer placed D.C. in handcuffs. The officers did not read D.C.

Mirandal warnings until after they transported him to the police precinct. The

police also did not inform D.C. of any additional warnings required prior to a search

of his home.

        After retrieving the jacket from D.C.'s home, the officers took D.C. to the

police precinct. Detectives Davis and Traverso took D.C. to a second building to


      1 Miranda v. Arizona, 384 U.S. 436, 478-79, 86 S. Ct. 1602, 16 L. Ed. 2d
694 (1966).

                                             2
No. 77171-0-1/3


conduct an interview. The detectives informed D.C. of his rights, and D.C. gave a

recorded statement.

      The State charged D.C. with first degree robbery. D.C. moved to suppress

evidence from the search of his house and the statements he gave to police after

his arrest, arguing that the arrest and search of his home were unlawful. The court

heard testimony and arguments on D.C.'s motion to suppress.2 The State

conceded that the retrieval of the jacket from inside the home was an illegal,

warrantless search. The trial court granted the motion to suppress any evidence

discovered in the house, including the jacket. The trial court found that D.C.'s

prearrest statement to police that he would "get the jacket" was admissible. And,

the court found that D.C. voluntarily walked onto the porch, and that his arrest was

lawful. The trial court concluded that D.C.'s recorded statements at the police

station were not fruit of the illegal search, and that he had knowingly and voluntarily

waived his rights under Miranda. Following the bench trial, the court found D.C.

guilty of first degree robbery. D.C. appeals.

                                    DISCUSSION

       D.C. argues that the police conducted a warrantless search and arrest that

was unconstitutional. And, he argues that the trial court erred in admitting his

recorded statement following his arrest, because it was inadmissible as fruit of the

poisonous tree.




       2 Due to scheduling issues, the State put on some of its witnesses, including
the victim, before the testimony and arguments on the motion to suppress.

                                              3
No. 77171-0-1/4


       When reviewing the denial of a suppression motion, an appellate court

determines whether substantial evidence supports the challenged findings of fact

and whether the findings support the conclusions of law. State v. Garvin, 166

Wn.2d 242, 249, 207 P.3d 1266 (2009). Evidence is substantial when it is enough

to persuade a fair-minded person of the truth of the stated premise. Id This court

reviews conclusions of law from an order pertaining to the suppression of evidence

de novo. Id

  I.   Arrest

       D.C. contends that the police "conducted an illegal search when they

entered onto [his] property, without a warrant, and acted with the express purpose

of arresting him." (Underlining omitted )

       A police officer may make a warrantless felony arrest in a public place so

long as it is supported by probable cause. State v. Solberg, 122 Wn.2d 688, 696,

861 P.2d 460 (1993). An arrest warrant is not required in such circumstances

under either the federal or state constitutions. Id   However, in the absence of

exigent circumstances, police may not make a warrantless arrest after a

nonconsensual entry into a suspect's home. jjat 696-97.

       In Washington, absent exigent circumstances, "the police are prohibited

from arresting a suspect while he or she is standing within the doorway of the

residence." Id at 697. This is "settled law in Washington and draws a bright line

at the threshold of the home." Id at 698. However, a police officer may make a

warrantless arrest supported by probable cause on the resident's porch, after the

resident has voluntarily exited the home. Id at 698-99. "[A] police officer who


                                            4
No. 77171-0-1/5


approaches a residence in connection with an investigation, from a common

access route, does not violate the resident's reasonable expectation of privacy and

. . . a front porch is not a constitutionally protected area."3 (jat 699. The arrest

of a suspect who is standing in the doorway of his or her home is treated the same

as an arrest in the home, because, for Fourth Amendment purposes, the location

of the suspect, and not the officer, is material to the issue of whether an arrest

occurs in the home. Id. at 700.

       The State argues that Solberg is instructive. In Solberg, police went to the

home of a suspected marijuana grow operation           Id at 691-92. The officers

contacted the residents at the home before seeking a search warrant. Id. at 692.

They knocked on the door and Solberg's roommate, followed by Solberg, stepped

out onto the porch. Id. The police detained Solberg and his roommate for two to

three hours while they got a search warrant for the home. Id. at 693. The court

held that Solberg's arrest on the porch was valid based on probable cause and

that a warrant was not required. Id. at 701.

       D.C. argues that Solberg is no longer valid, because it was written before

the modern development of the curtilage doctrine. Relying on Florida v Jardines,

569 U.S. 1, 133 S. Ct. 1409, 185 L. Ed. 2d 495(2013)and United States v. Lundin,

817 F.3d 1151 (9th Cir. 2016), D.C. argues that the police violated his rights when

they entered his property to arrest him without a warrant.

       3 The   latter half of this statement—that a front porch is not constitutionally
protected—is no longer true under more recent United States Supreme Court
cases, at least for the purpose of a search under the Fourth Amendment. See
e q , Florida v. Jardines, 569 U.S. 1, 6-7, 133 S. Ct. 1409, 185 L. Ed. 2d 495(2013)
(recognizing that the front porch is a constitutionally protected area).

                                               5
No. 77171-0-1/6


       In Jardines police brought a drug-sniffing dog to the home of a suspected

marijuana grow operation. 569 U.S. at 3-4. They allowed the dog to walk back

and forth on the front porch until the dog sat by the front door, indicating that there

were narcotics. Id. at 4. Later that day, the police returned to the home with a

search warrant and arrested Jardines as he was fleeing. Id. The Supreme Court

stated that "a police officer not armed with a warrant may approach a home and

knock, precisely because that is 'no more than any private citizen might do." Id.

at 8 (quoting Kentucky v King, 563 U.S. 452, 469, 131 S. Ct. 1849, 1862, 179 L.

Ed. 2d 865 (2011)). But, the Court held that using a trained police dog to

investigate the area immediately surrounding the home goes beyond an implied

license to visitors, and constitutes a search under the Fourth Amendment. Id at

8-9, 11-12.

       Jardines is not directly on point. The question before the court was whether

it should suppress evidence because of an unconstitutional search. See 569 U.S.

at 10. Specifically, the Court asked whether the porch is a protected area for

purposes of a search, it did not address whether it is a protected area for purposes

of a seizure. 569 U.S. at 1, 6-7. Here, the trial court already suppressed the

evidence from the subsequent search of D.C.'s home. The issue on appeal is

whether the trial court should have suppressed D.C.'s statements before and after

his arrest, because his seizure on the porch was illegal.

       D.C. also likens this case to Lundin pointing to when Davis testified, "[This

w]asn't a 'knock and talk," and that "it was a probable cause to arrest."




                                              6
No. 77171-0-1/7


      In Lundin officers went to the defendant's home around 4:00 a.m. without

an arrest or search warrant. 817 F.3d at 1154. After the officers knocked on the

front door, Lundin tried to flee out of the back of the house. Id. at 1156. The

officers arrested Lundin in his backyard, and then conducted a warrantless search

of the yard and house, eventually finding weapons. Id. The government argued

that the officers' actions fell under the "knock and talk" exception to the warrant

requirement, which permits officers to encroach upon the curtilage to ask questions

of the home's occupants. Id at 1158. The court held that the officers exceeded

the scope of the customary license to approach a home and knock for two reasons.

Id. at 1159. First, the officers went to the home around 4:00 a.m., before normal

waking hours, and without evidence that Lundin generally accepted visitors at that

hour. Id. Second, because the scope of a license "is often limited to a specific

purpose," the officers exceeded that purpose when, following a request to do so,

they went to the home intending to arrest Lundin. Id. at 1159-60.

       Both in Lundin and here, police went to the defendants' homes without a

warrant, but with the intent to arrest. Id. at 1154. In Lundin, the police knocked on

the front door, and then arrested the defendant while he was in his backyard,

fleeing from the police. Id at 1156. Here, the police knocked on D.C.'s front door,

and arrested him on his front porch. The court in Lundin held that the police

exceeded the scope of a knock and talk. Id. at 1159-60. The court stated,

       We do not hold that an officer may never conduct a "knock and talk"
       when he or she has probable cause to arrest a resident but does not
       have an arrest warrant. An officer does not violate the Fourth
       Amendment by approaching a home at a reasonable hour and
       knocking on the front door with the intent merely to ask the resident


                                             7
No. 77171-0-1/8

        questions, even if the officer has probable cause to arrest the
        resident.
817 F.3d at 1160. But, here, Davis's testimony indicates that she did not intend

this to be a knock and talk when she went to D.C.'s house.

        Following the Ninth Circuit precedent, the arrest should have been found

illegal and the postarrest statements suppressed. See id. at 1162. But, while

Washington courts always give careful consideration to Ninth Circuit decisions, we

are not obligated to follow them. In re Pers Restraint of Grisby, 121 Wn.2d 419,

430, 853 P.2d 901 (1993). The State Supreme Court has not yet adopted the

reasoning of Lundin.

        Under Solberg a warrantless arrest based on probable cause made on the

arrestee's front porch is constitutional. 122 Wn.2d at 701. Neither Jardines nor

Lundin invalidate the holding in Solberg. D.C. has not challenged the trial court's

finding of fact that he was arrested on his front porch. Unchallenged findings of

fact are verities on appeal. Robe! v Roundup Corp., 148 Wn.2d 35, 42, 59 P.3d

611 (2002). The trial court did not err in denying the motion to suppress postarrest

statements.

  II.   Harmless Error

        But, even if we were to follow Lundin and find that the arrest was unlawful,

we would evaluate under the constitutional harmless error standard whether,

excluding D.C.'s postarrest statement, there was proof beyond a reasonable doubt

that D.C. committed the robbery. See State v. Ng 110 Wn.2d 32, 37, 750 P.2d

632(1988). "It is well established that constitutional errors may be so insignificant

as to be harmless." Id. A constitutional error is harmless if the appellate court is


                                             8
No. 77171-0-1/9


convinced beyond a reasonable doubt that any reasonable jury would have

reached the same result in the absence of the error. Id. The State bears the

burden of demonstrating harmlessness. State v. Barry 183 Wn.2d 297, 303, 352

P.3d 161 (2015). This court employs an "overwhelming untainted evidence" test

in its analysis of constitutional harmless error. Ng 110 Wn.2d. at 38 (quoting State

v. Gulov 104 Wn.2d 412, 426, 705 P.2d 1182 (1985)). Under this test, the

appellate court looks at only the untainted evidence to determine if the untainted

evidence alone is so overwhelming that it necessarily leads to a finding of guilt. Id.

       This case involves three main sources of evidence, excluding D.C.'s

statements to police after his arrest.4 First, is 5.1.'s description of the robbery.

Second, is Sts identification of D.C. Third, is D.C.'s statement to police before

his arrest that he would go get the jacket.

       S.I. testified at the bench trial, and before the CrR 3.5 hearing. Regarding

his testimony, the trial court found that he "described the robbery in detail." Before

the trial, S.I. was sent photographs from others who attended the party and, from

those photographs, S.I. identified D.C. as the person who robbed him. Then,

during her investigation, Detective Davis showed S.I. a photomontage of six males

with similar physical descriptions. S.I. picked D.C.'s photograph from the montage

and identified him as the person who robbed him at Magnuson Park on August 24,

2016. Detective Davis testified that S.I. had identified D.C. from a photomontage,



       4 Another piece of evidence is the jacket itself. Because the State conceded
that the retrieval of the jacket from inside the home was an illegal, warrantless
search, the trial court granted the motion to suppress the jacket, pursuant to CrR
3.6. The jacket is not included as admissible evidence on appeal.

                                              9
No. 77171-0-1/10


indicating that D.C. was one of the people that "robbed [SI], with the knife, of a

coat and some shoes."

       D.C. argues that S.I.'s description of the robbery and identification of D.C.

is tainted evidence.5 He argued at oral argument first that S.I.'s identification of

D.C. was "tainted" because St was under the influence of alcohol and "at least he

was around secondhand marijuana smoke"the night of the robbery. Second, D.C.

argues that S l.'s identification from the photomontage was tainted because he had

previously seen photographs of D.C. on his own.

       Evidence controverting the State's case and presenting a viable defense

theory suggests that an error is not harmless. State v Watt 160 Wn.2d 626,639,

160 P.3d 640 (2007). However, the question is not whether the defendant has

presented a viable defense theory in general, but whether the facts to be proved

by the testimonial evidence are reasonably subject to dispute. Id.

       On the night of the robbery, S.I. called his father and told him that three

juveniles held him at knifepoint and took his jacket and shoes by force. Regarding

S.I.'s intoxication and reliability, the trial court found,

       Mr. Wright [Si's father] did not describe [S.I.] as drunk or out of
       control or unable to handle himself. [S.I.] was likely buzzed or


       5  Tainted evidence is evidence that is inadmissible because of a
constitutional violation. See State v. Hieb, 107 Wn.2d 97, 110-112, 727 P.2d 239
(1986)(holding that it was harmless error to admit hearsay statements in violation
of the confrontation clause because overwhelming untainted evidence proved the
defendant's guilt). In Hieb the court analyzed whether violation of the
confrontation clause was harmless error. Id. at 109-10. First, the court eliminated
the tainted evidence at issue, the inadmissible hearsay testimony, along with other
testimony that the court below had deemed inadmissible. Id at 110. Then, after
considering the remaining evidence of the record, it determined that there was
overwhelming untainted evidence indicating the defendant's guilt. Id. at 111-12.

                                                10
No. 77171-0-1/11

       intoxicated at different times during the night. However, there is no
       evidence in this case that [S.I.] was at any time during that night
       intoxicated to such a degree that he was unable to comport himself
       or unable to see what was in front of him or unable to report what he
       was seeing.

The trial court also stated, "Officers described [S.I.] as in control. He was not

described as appearing to be intoxicated or drunk."

       And, regarding the photomontage, the trial court found,

       The evidentiary weight of the montage identification is mitigated
       significantly by the fact that[SI] had previously seen photographs
       of [D.C.] and had already identified him from those photographs. It
       is just as likely that [S.I.] was identifying [D.C.]from the photographs
       he had seen as it was from seeing him at the park.

The trial court's finding is about the weight of the evidence, but not the admissibility.

       D.C.'s challenge to S.I.'s description of the robbery and identification of D.C.

is not that it is tainted by illegality of the officer's conduct. His evidence challenge

is actually to the competency and credibility of the witness and the weight of the

evidence. The trial court found Si's description and identification credible. We

defer to the trier of fact to judge the credibility of the witnesses and weigh the

evidence. State v. Atkins 130 Wn. App. 395, 402, 123 P.3d 126 (2005). Thus,

Si's description and identification of D.C. are not reasonably in dispute.

       Finally, D.C. argues that his statement about the jacket is inadmissible as

fruit of the poisonous tree, because of the unconstitutional arrest.6



       6  D.C. also asserted at oral argument that there was "doubt" about D.C.'s
prearrest statement about the jacket because he had a jacket that was exactly the
same as the one taken from S.1. He seems to suggest that he would not have
taken a jacket similar to one that he already owned. The trial court found that D.C.
owned a very similar jacket to the one taken during the robbery. But, D.C. also
testified that, on the day of his arrest, he had two of the same camouflage jackets
in his closet, one of which police took from the home. The fact that there were two

                                               11
No. 77171-0-1/12


       On the motion to suppress, the trial court also found that D.C.'s statement

to police while standing in his doorway was admissible. Detective Davis testified

that after she told D.C. why she was at his house, D.C. asked her if he could go

get the jacket. This was before Davis asked D.C. to step onto the porch, and told

him that she was placing him under arrest. D.C. also testified that he told the

police, while he was still inside his home, that he could go get the jacket. In its

conclusions, the trial court stated,

       When [D.C.] opened the door to his home and was confronted by
       Detective Davis, he was not under arrest. His freedom was not
       restricted to a degree normally associated with formal arrest. When
       Detective Davis informed [D.C.] that she was at his door to, "talk to
       him about the jacket he took from the kid in Magnuson Park," a few
       days before, this did not constitute interrogation. [D.C.]'s response
       was voluntary, intentional, and knowing. Because the meeting at the
       door constituted neither an arrest nor interrogation, officers were not
       required to read Miranda warnings to [D.C.] at the doorway. [D.C.]'s
       statement that he would, "get the jacket," was voluntary and
       admissible.

This statement is not fruit of the arrest. D.C.'s argument that it is inadmissible fails.

       Even assuming D.C.'s statement made after his arrest should have been

suppressed, the untainted evidence is overwhelming that D.C. committed first

degree robbery. S.I. described the robbery in great detail and identified D.C. as

the person who robbed him. The trial court found S.I.'s testimony credible. D.C.

voluntarily told police before his arrest that he would "get the jacket." The trial court

would have found D.C. guilty beyond a reasonable doubt with the untainted

evidence and without his postarrest confession. Therefore, even if the trial court



jackets refutes his argument that he would not have taken a jacket similar to one
that he already owned.

                                              12
No. 77171-0-1/13


erred in admitting D.C.'s confession, any error was harmless beyond a reasonable

doubt.

         We affirm.



WE CONCUR:



                                         my




                                          13